Citation Nr: 1045407	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety.

5. Entitlement to service connection for shoulder impingement and 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
July 1982 to October 1982 and then in the Army Reserves and Texas 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction of the claims was then transferred 
to the Roanoke RO.

In February 2010, the appellant testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection for tinnitus 
and a right shoulder disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Left ear hearing loss preexisted entrance into service and was 
not aggravated during service.
2. The competent evidence of record does not demonstrate a 
current diagnosis of hearing loss in the right ear as defined by 
VA regulations.

3. The competent evidence of record does not establish a current 
diagnosis of an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
the appellant's duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2010).

2. Right ear hearing loss was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2010).

3.  An acquired psychiatric disorder, to include depression and 
anxiety, was not aggravated by the appellant's military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the appellant was provided with a VCAA notification 
letter in November 2004, prior to the initial unfavorable AOJ 
decision issued in June 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the appellant of the type of evidence necessary to establish 
service connection, how VA would assist in developing the claims, 
and her and VA's obligations in providing evidence for 
consideration.  With regard to the notice requirements under 
Dingess/Hartman, a March 2006 letter provided notice as to 
disability ratings and effective dates.  The Board acknowledges 
the defective timing of this notice, but finds that no prejudice 
to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board herein concludes that the preponderance 
of the evidence is against the appellant's service connection 
claims, all questions as to the assignment of disability ratings 
and effective dates are rendered moot.  Therefore, the Board 
finds that the appellant was provided with all necessary notice 
under VCAA prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claims, has been satisfied.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of the appellant's claims and providing her with a VA 
examination.  The appellant's service treatment records, private 
medical records, and the report of a June 2006 VA examination 
were reviewed by both the AOJ and the Board in connection with 
adjudication of the claims.  The appellant has not identified any 
additional records that VA needs to obtain to ensure an equitable 
adjudication of the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when one is necessary to decide 
the claim.  The treatment evidence associated with the claims 
file shows mental health treatment in 1986, but there is no 
competent evidence of a current mental health disorder.  Further, 
even though the appellant was still in the National Guard at the 
time of that treatment, her service records do not show that she 
was engaged in a qualified period of service at that time.  
Without evidence of a current diagnosis of an acquired 
psychiatric disorder or of an acquired psychiatric disorder 
during service, the Board finds that a VA examination is not 
necessary.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
appellant's service connection claim for an acquired psychiatric 
disorder.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the appellant's subjective complaints and medical 
history, and examined the appellant.  She then provided a 
diagnosis and opinion that were supported by a rationale based in 
all the available evidence.  There is nothing to suggest that the 
examiner's findings were not sufficiently grounded in the facts 
of the case or that she reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the appellant's 
claims without further development and additional efforts to 
assist or notify the appellant in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant).  Therefore, the Board determines that the appellant 
will not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

For VA compensation purposes, service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury, incurred or aggravated 
in the line of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full 
time duty in the Armed Forces other than active duty for 
training.  Id.  With regard to National Guard and Reserve 
service, active duty for training is full time duty performed 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.  Inactive duty for training 
is duty other than full-time duty performed under the same 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the 
prior corresponding provisions of law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
including organic diseases of the nervous system, to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's 
Under Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  However, these presumptions do not apply to 
claimants whose claims are based solely on a period of ACDUTRA or 
INACDUTRA, and so will not be discussed further.  Smith v. 
Shinseki, 24 Vet. App. 40, 47 (2010). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Under VA regulations, in addition to a disability incurred in or 
aggravated by active duty, service connection may be granted when 
the individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty during a 
period of active duty for training, and when the individual 
became disabled or died from an injury incurred or aggravated in 
line of duty during a period of inactive duty training.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the appellant is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the appellant cannot claim service connection for that 
disorder, but the appellant may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a appellant is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, as service 
connection based on a period of ACDUTRA requires the presence of 
a disease or injury during service, service connection may only 
be established by direct evidence both that a worsening of the 
disorder occurred during the period of ACDUTRA and that the 
worsening was caused by the period of ACDUTRA.  Smith at 48.  
Therefore, the presumption of aggravation does not apply in this 
case.  Id. 

The appellant has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at her June 1982 enlistment examination, 
the appellant reported having left ear hearing difficulty, and 
decreased hearing in the left ear was documented by the 
physician.  No defect of hearing in the right ear was noted.  
Therefore, the appellant is not presumed to have been in sound 
condition upon entry into service with respect to hearing loss in 
her left ear only.  38 U.S.C.A. § 1111; Wagner. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the appellant can establish a nexus between 
the current hearing loss and a disability or injury suffered 
while in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  VA regulations do not preclude service 
connection for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The appellant contends that she has bilateral hearing loss 
secondary to noise exposure in service from helicopters, 
explosions, heavy artillery, and duties as a truck driver.  
Although the appellant's service treatment records do not contain 
any documentation as to noise exposure, she is competent to 
describe the nature and extent of her in-service noise exposure.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

The appellant's service treatment records include multiple 
audiograms.  At her June 1982 enlistment examination, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
35
35
45

At the last in-service audiogram of record in May 2002, the pure 
tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
10
40
40
45

These findings demonstrate that the appellant had a documented 
hearing loss in the left ear under VA regulations as of 
enlistment.  Post-service, a June 2006 VA audiological evaluation 
found pure-tone thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
15
20
40
45
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
appellant was diagnosed with normal hearing to 1500 Hertz and 
mild to moderate sensorineural hearing loss from 2000 to 8000 
Hertz in the left ear.  The right ear exhibited normal hearing.  
There is no additional post-service audiological evidence of 
record, and the appellant denied post-service treatment at her 
February 2010 hearing.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current hearing loss 
as defined by 38 C.F.R. § 3.385 in the left ear only.  The 
appellant's right ear hearing acuity was within normal limits and 
did not meet the definition of hearing loss for VA purposes.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for hearing loss in the right ear is not warranted. 
 
As for the left ear, since the appellant had decreased hearing in 
that ear at enlistment, service connection requires that the 
preexisting hearing loss have undergone an increase in severity 
during service.  However, the competent evidence of record does 
not demonstrate a change in severity of the appellant's left ear 
hearing loss during service.  In this regard, the Board notes the 
June 2006 VA examination report, in which the audiologist stated 
that the appellant's mild to moderate high frequency hearing loss 
in the left ear had remained unchanged since her enlistment in 
1982.  As the appellant had entered service with left ear hearing 
loss and that hearing loss had remained stable since that time, 
the examiner concluded that the appellant's military noise 
exposure was not responsible for the hearing loss in that ear.  
There is no contradictory competent opinion of record.

Thus, the appellant's claims that her hearing loss is the result 
of her military service are supported solely by her own 
statements.  The Board acknowledges the appellant's assertions 
that her loss of hearing resulted in her losing her position at 
the FBI switchboard, which is supported by the FBI termination 
document supplied.  However, service connection based on 
aggravation requires a change in severity of the actual 
disability and its symptoms, not a change in the impact on the 
appellant's functionality, particularly given that the 
appellant's greater difficulty corresponded with a change in 
circumstances from the military to civilian employment and 
activities.  

As for the appellant's claim for service connection for an 
acquired psychiatric disorder, the Board observes that she has 
contended that her claimed disorder is related to actions by a 
superior officer and treatment that resulted in the loss of a 
baby.  She testified that she attempted suicide and was 
hospitalized.  The record shows that an incomplete abortion was 
documented in September 1983 and that the appellant received 
inpatient mental health treatment in 1986.  Neither of these 
events is associated with a period of ACDUTRA or INACDUTRA.  
Further, the competent evidence does not show that the appellant 
has a currently diagnosed acquired psychiatric disorder.  In 
fact, at her hearing, the appellant focused on in-service events 
and did not discuss current symptoms or impairment.  As with the 
right ear hearing loss, if there is no current acquired 
psychiatric disability, there is no disability for which service 
connection may be contemplated.  Id.  Thus, the Board finds that 
service connection for an acquired psychiatric disorder, to 
include depression and anxiety, is not warranted.

The appellant can attest to factual matters of which she had 
first-hand knowledge, e.g., perceived hearing loss.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not 
competent to assess pure-tone thresholds or determine a change in 
severity of her hearing based on those thresholds.  In the 
absence of any competent evidence demonstrating a right ear 
hearing loss as defined by 38 C.F.R. § 3.385, a change in 
severity of the preexisting left ear hearing loss, and a current 
acquired psychiatric disorder, the Board concludes that service 
connection for left ear and right ear hearing loss and an 
acquired psychiatric disorder, to include depression and anxiety, 
is not warranted.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for an acquired psychiatric disorder, to 
include depression and anxiety, is denied. 


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is warranted with respect to the appellant's right 
shoulder, acquired psychiatric disorder, and tinnitus claims.  
Specifically, the Board determines that a VA examination is 
necessary for each of these claims.

With regard to the right shoulder claim, the Board notes that 
service treatment records contain several references to left 
shoulder pain; however, the appellant has stated that she injured 
her right shoulder in a car accident on her way to a period of 
INACDUTRA.  A military Leave and Earnings statement shows that 
she was engaged in INACDUTRA on January 11, 2003 and a car 
insurance assessment indicates that payment was made for repairs 
from an accident that occurred on January 11, 2003.  Thereafter, 
an April 2004 private treatment record reflects treatment for 
mild rotator cuff impingement of the right shoulder.  Although 
the shoulder complaints were made in conjunction with complaints 
pertaining to cervical spine degenerative disc disease, the Board 
finds that this record, in conjunction with the appellant's 
subjective observations, is sufficient evidence to suggest the 
presence of a current disorder of the right shoulder.  Further, 
as the evidence demonstrates that the appellant was involved in a 
car accident during a qualified period of service, the Board 
concludes that a VA examination is warranted to assess the 
existence and etiology of the claimed right shoulder disorder.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Finally, the Board observes that the appellant was afforded a VA 
examination relative to her tinnitus claim in June 2006.  
However, the Board finds that this examination is inadequate.  
Barr at 311.  Specifically, the examiner did not provide a nexus 
opinion with respect to the appellant's claimed tinnitus.  The 
examiner stated that the appellant reported a past history of 
persistent tinnitus, but denied tinnitus at the current time.  
Thus, the examiner did not address the etiology of the tinnitus.  
The Court has held that service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability resolved prior to the Secretary's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Thus, the lack of a disorder at the time of the 
examination does not alone negate the need for a fully 
rationalized nexus opinion.  Further, the Board questions whether 
the appellant's tinnitus may be classified as intermittent if not 
persistent.  Therefore, the Board determines that the appellant 
should be afforded another VA audiological examination to 
determine the existence and etiology of her claimed tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the appellant for a VA orthopedic 
examination in order to ascertain the 
existence and etiology of her claimed 
right shoulder disorder.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
appellant, the examiner should respond to 
the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any right 
shoulder disorder exhibited by the 
appellant currently, i.e., at the 
time she filed her claim in October 
2004 to the present, is related to 
her car accident in January 2003 or 
is otherwise directly related to her 
military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	Schedule the appellant for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
her claimed tinnitus.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
appellant, the examiner should respond to 
the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
tinnitus exhibited by the appellant 
currently, i.e., at the time she 
filed her claim in October 2004 to 
the present, is related to her 
claimed in-service noise exposure or 
is otherwise directly related to her 
military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's service 
connection claims should be readjudicated, 
to include all evidence received since the 
June 2009 supplemental statement of the 
case.  If the claim remains denied, the 
appellant and her representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


